Exhibit 10.25

 

LICENSE AGREEMENT*

 

This LICENSE AGREEMENT (hereinafter called “Agreement”) made and entered into
this 29th day of June, 2006 (the “Effective Date”) by and between Eisai Co.,
Ltd., a corporation organized and existing under the laws of Japan, with its
registered office at 6-10 Koishikawa 4-chome, Bunkyo-ku, Tokyo, 112-8088, Japan
(hereinafter called “Eisai”) and Radius Health, Inc., with its registered office
at 300 Technology Square, 5th Floor, Cambridge, MA 02139, U.S.A. (hereinafter
called “Radius”).  Eisai and Radius are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WITNESSETH THAT:

 

WHEREAS, Eisai has the exclusive rights to license all rights, titles and
interests in certain patent applications identified in Appendix A hereto, and
know-how relating to a compound known as SERM ER-306323;

 

WHEREAS, Radius desires to obtain certain licenses from Eisai under the
aforementioned patent applications and know-how to develop, make and sell such
compound in certain countries of the world;

 

WHEREAS, Eisai is willing to retain certain rights under the aforementioned
patent applications and know-how to develop, make and sell such compound in
Japan;

 

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein, and intending to be legally bound the parties agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

As used in this Agreement and in the Appendices annexed to this Agreement and
incorporated into it by reference, the following terms shall have the following
respective meanings, and except as explicitly noted, each definition shall apply
appropriately to the plural form of the word as well as to the singular:

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

1.1                                 “Affiliates” shall mean any corporation,
firm, partnership or other entity which directly or indirectly owns, is owned by
or is under common ownership with a Party to this Agreement to the extent of
more than fifty (50) percent of the equity having the power to vote on or direct
the affairs of any such corporation, firm, partnership, or other entity.

 

1.2                                 “Calendar Quarter” shall mean a consecutive
three (3) months period, commencing on January 1, April 1, July 1, or October 1
of each Calendar Year.

 

1.3                                 “Calendar Year” shall mean a consecutive
twelve (12) months period, commencing on January 1.

 

1.4                                 “Compound” shall mean the chemical compound
known as SERM ER-306323, or any derivative or analog thereof.

 

1.5                                 “Develop” or “Development” shall mean all
activities relating to preparing and conducting preclinical testing, toxicology
testing, human clinical studies, regulatory affairs, manufacturing process
development of Compound, and associated validation, quality assurance and
quality control activities prior to the commercial sale of a Product licensed
hereunder.

 

1.6                                 “Eisai Know-How” shall mean technical
information and know-how which have been developed or are developed by or for
Eisai and/or its Affiliates during the term of this Agreement which relate to
Compound and/or Product and shall include all biological, chemical,
pharmacological, toxicological, clinical, assay, control and manufacturing data,
regulatory filing dossier and other information useful for development or
commercialization of Compound and/or Product. Eisai Know-How also includes
inventions owned solely by Eisai in accordance with Article 6.4.

 

1.7                                 “Eisai Patents” shall mean all patents and
patent applications which are or become owned by Eisai and/or its Affiliates, or
to which Eisai and/or its Affiliates, otherwise have, now or in the future, the
right to grant licenses, and which generically or specifically claim Compound
and/or Product, a use for Compound and/or Product, a process for manufacturing
Compound and/or

 

2

--------------------------------------------------------------------------------


 

Product, or an intermediate use in such process.  Included within the definition
of Eisai Patents are all continuations, continuations-in-part, divisions,
patents of addition, reissues, re-examinations, renewals or extensions thereof
and all Supplementary Protection Certificates.  Also included within the
definition are any improvements on Compound and/or Product or intermediates or
manufacturing process required or useful for production of Compound and/or
Product which are developed by or for Eisai and/or its Affiliates, or to which
Eisai and/or its Affiliates otherwise has the right to grant licenses, now or in
the future, during the term of this Agreement.  The current list of patent
applications and patents encompassed within the Eisai Patents is set forth in
Appendix A attached hereto and incorporated herein by reference. Eisai Patents
also includes any patent application covering an invention solely owned by Eisai
in accordance with Article 6.4.

 

1.8                                 “Joint Patents” has the meaning set forth in
Article 6.9.

 

1.9                                 “Net Sales” shall mean, with respect to any
Product, the gross invoiced sales of Product by Radius, its Affiliates and their
respective sublicensees to unrelated third parties (in each case, who are not
sublicensees) in the Territory for the sale or transfer for value of the
applicable Product, less the following deductions to the extent included in the
gross invoiced sales price for Product or otherwise directly paid or incurred by
Radius, its Affiliates or their respective sublicensees with respect to the sale
of Product:

 

(i)            discounts, credits, rebates, allowances, adjustments, rejections,
recalls and returns;

 

(ii)           price reductions or rebates, retroactive or otherwise, imposed by
government authorities;

 

(iii)          sales, excise, turnover, value-added, and similar taxes assessed
on the royalty-bearing sale of Product (but excluding Radius net income taxes);

 

(iv)          transportation, importation and insurance directly chargeable to
the royalty-bearing sale of Product; and

 

(v)           chargebacks granted to drug wholesalers based upon sales to their
customers where there are no direct shipments to such customers by Radius.

 

The amounts of any deductions taken pursuant to clauses (i)-(v) shall be

 

3

--------------------------------------------------------------------------------


 

determined from books and records maintained in accordance with GAAP.

 

In the event that the Product is sold in a finished dosage form containing the
Compound in combination with one or more other clinically active components (a
“Combination Product”), the Net Sales of the Product, for the purposes of
determining payments, shall be determined by multiplying the Net Sales (as
defined above) of the Combination Product by the fraction A/(A+B), where:  A is
the weighted ([*]) average sale price in a particular country of the Product
when sold separately in finished form, and B is the weighted average sale price
in that country of the other clinically active component(s) sold separately in
finished form, in each case during the applicable royalty reporting period or,
if sales of both the Product and all other clinically active components did not
occur in such period, then in the most recent royalty reporting period in which
sales of both occurred.

 

In the event that such average sale price cannot be determined for both the
Product and all other clinically active components in the Combination Product,
then Net Sales for the purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination Product by the
fraction of C/C+D, where:  C is the fair market value of the Product, and D is
the fair market value of all other clinically active components included in the
Combination Product.

 

In such event, Radius shall in good faith make a determination of the respective
fair market values of the Product and the other clinically active components
included in the Combination Product, and shall notify Eisai of such
determination and provide Eisai with data to support such determination.  Eisai
shall have the right to review such determination and supporting data, and to
notify Radius if it disagrees with such determination.  If Eisai does not agree
with such determination and if the Parties are unable to agree in good faith as
to such respective fair market values, then such matter shall be resolved using
the procedure specified in Article 14.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

4

--------------------------------------------------------------------------------


 

1.10                           “Planned Indication” shall mean indication for
either [*] or [*].

 

1.11                           “Product” shall mean any pharmaceutical drug in
final packaged form containing Compound, the development, manufacture, use or
sale of which, absent the licenses granted to Radius under Article 2.1, would
infringe the Eisai Patents or which make use of any Joint Patents.

 

1.12                           “Production Cost” shall mean the production cost
of bulk substance of the Compound with respect to Section 5.1 and shall mean the
production cost of Semi-Product with respect to Section 5.2, which shall be
calculated in accordance with United States Generally Accepted Accounting
Principles, consistently applied and shall include, if and to the extent
applicable, (b) the [*] cost of manufacturing Products manufactured by or for
Radius, including the cost of [*], [*] and [*] utilized in such manufacturing
(including [*], as applicable) plus factory overhead costs allocated to the
Product in accordance with normal accounting practices for all products
manufactured in the applicable facility.

 

1.13                           “Radius Patents” shall mean all patents and
patent applications which are or become owned by Radius and/or its Affiliates,
or to which Radius and/or its Affiliates, otherwise have, now or in the future,
the right to grant licenses, and which generically or specifically claim
Compound and/or Product, a use for Compound and/or Product, a process for
manufacturing Compound and/or Product, or an intermediate use in such process. 
Included within the definition of Radius Patents are all continuations,
continuations-in-part, divisions, patents of addition, reissues,
re-examinations, renewals or extensions thereof and all Supplementary Protection
Certificates.  Also included within the definition are any improvements on
Compound and/or Product or intermediates or manufacturing process required or
useful for production of Compound and/or Product which are developed by or for
Radius and/or its Affiliates, or to which Radius and/or its Affiliates otherwise
has the right to grant licenses, now or in the future, during the term of this
Agreement. Radius Patents also includes any patent application covering an
invention

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

5

--------------------------------------------------------------------------------


 

solely owned by Radius in accordance with Article 6.4.

 

1.14                           “Radius Know-How” shall mean technical
information and know-how which have been developed or are developed by or for
Radius and/or its Affiliates during the term of this Agreement which relate to
Compound and/or Product and shall include all biological, chemical,
pharmacological, toxicological, clinical, assay, control and manufacturing data,
regulatory filing dossier and other information useful for development or
commercialization of Compound and/or Product. Radius Know-How also includes
inventions owned solely by Radius in accordance with Article 6.4.

 

1.15                           “Semi-Product” shall mean any pharmaceutical drug
in semi-manufactured form containing Compound.

 

1.16                           “Supply Price” shall mean Production Cost plus
[*] ([*]) percent.

 

1.17                           “Territory” shall mean worldwide except Japan.

 

1.18                           “Valid Claim” shall mean (i) an unexpired claim
of an issued patent that has not been disclaimed, revoked or held to be invalid
or unenforceable by a court or other authority of competent jurisdiction, from
which decision no appeal can be further taken; or (ii) a claim of a pending
patent application which is less than [*] ([*]) years old (measured from the
original filing date) and that has not been the subject of a rejection notice
from which an appeal cannot be taken or in respect of which the applicable
period of appeal has expired.  In this Article 1.18, “original filing date”
shall mean the filing date of a non-provisional patent application from which
the ending of the patent term of such patent application is calculated.

 

ARTICLE 2

 

LICENSES

 

2.1                                 Eisai hereby grants Radius, an exclusive
license, under Eisai Patents and Eisai

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

6

--------------------------------------------------------------------------------


 

Know-How and Eisai’s undivided interest in Joint Patents, during the term of
this Agreement, within the Territory, to research, Develop (to the extent
permitted in this Agreement), have Developed, make, have made, use, promote,
market, distribute, offer for sale, sell, have sold, import, export and
otherwise commercialize the Compound and/or Product.  If Radius indicates that
it wishes to Develop Combination Product, Radius shall have prior written
approval of Eisai which shall not be unreasonably withheld.  The license under
this Article 2.1 includes the right to grant sublicenses (without the right of
such sublicensees to grant further sublicenses); provided that: (a) with respect
to any sublicensee (excluding any contract research organization, contract
manufacturer or other contractor of Radius granted rights solely for use on
behalf of Radius) of the rights to research, Develop, have Developed, make, have
made, use, promote, market, distribute, offer for sale, sell, have sold, import,
export or otherwise commercialize the Product, Radius shall have prior written
approval of Eisai before granting such sublicense which approval shall not be
unreasonably withheld, or delayed with such determination being made with
reference to the following criteria with respect to the sublicensee: (1) whether
such sublicensee has the financial resources to assume the obligations of Radius
with respect to the rights that are the subject of the sublicense; and (2)
whether such sublicensee has personnel with skill and experience adequate to
perform the obligations of Radius that are the subject of the sublicense.  It is
understood and agreed that Eisai may withhold such approval if (a) such
sublicensee has any material and active litigations with Eisai; or (b) such
sublicensee is a Japanese pharmaceutical company.  Eisai shall have [*] ([*])
business days to notify Radius whether it is granting or withholding its
approval after Radius submits the identity of the proposed sublicensee and a
summary of the material terms of the proposed sublicense agreement to Eisai, and
if Eisai does not provide such notice within such [*]-business day period, Eisai
shall be deemed to have granted its approval; (b) Radius obtains each
sublicensee’s written agreement to be subject to the same obligations as is
Radius under the relevant terms of this Agreement (including Articles 6.1, 8.5,
9.5 and 11.1); (c) Radius shall remain responsible for the performance of all of
its obligations under this Agreement, whether such obligations are performed

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

7

--------------------------------------------------------------------------------


 

by Radius, its Affiliates or any of its sublicensees;  (d) Radius shall pay
Eisai [*] percent ([*]%) of upfront and milestone payments received from its
sublicensees pursuant to Article 4.1; and (e) Eisai will retain a first
negotiation right for all Asian countries set forth in Appendix B in the event
that Radius wishes to find a partner for the Product solely for Asia.  For
purposes of offering Eisai the right of first negotiation, Radius will provide
Eisai with written notice.  Eisai shall within [*] ([*]) days from its receipt
of such written notice notify Radius, in writing, whether it will exercise the
right of first negotiation.  If Eisai indicates that it wishes to exercise such
right, then the parties shall promptly engage in good faith negotiation of terms
for a license agreement for Asian countries.  If the parties cannot negotiate
mutually acceptable terms for an agreement within [*] ([*]) days following
Eisai’s notice, and the parties are not willing to extend the period for
negotiation, then Eisai’s right shall expire with respect to such opportunity
and Radius may negotiate with a third party concerning such opportunity;
provided, however, that any such agreement shall contain terms that are in the
aggregate no less favorable to Radius than those last offered to Eisai.  No
license is granted with respect to activities of Radius outside of the purposes
as expressly provided in this Article 2.1.  Radius shall provide to Eisai a
fully signed copy of all sublicense agreements, within [*] ([*]) days of
executing the same.

 

2.2           Radius hereby grants Eisai, an exclusive license, under Radius
Patents and Radius Know-How and Radius’ undivided interest in Joint Patents,
without compensation, during the term of this Agreement, within Japan, to
research, Develop, have Developed, manufacture, use, promote, market,
distribute, offer for sale, sell, have sold, import and otherwise commercialize
the Compound and/or Product.  The exclusive license set forth in the preceding
sentence shall become non-exclusive and perpetual after the term of this
Agreement.

 

2.3           It is acknowledged and agreed that Radius will use its trademark
for Product in the Territory and will grant Eisai an exclusive license to use
such trademark for Product in Japan without compensation during the term of this
Agreement, but subject to Eisai’s compliance with the applicable Radius
trademark usage

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

8

--------------------------------------------------------------------------------


 

guidelines (to be provided to Eisai at the time the trademark is adopted by
Radius in final format) and subject to Eisai’s compliance with the applicable
Product approvals.  Eisai acknowledges that all right, title and interest in and
to Radius’ trademarks, including all goodwill related thereto, are and shall
remain owned solely and exclusively by Radius and that all usage of Radius’
trademarks by or on behalf of Eisai shall inure to the benefit of Radius.  The
exclusive license set forth herein shall continue to be effective after the term
of this Agreement, provided that Eisai will pay Radius royalty for such license
of the trademark which amounts [*] percent ([*]%) of the net sales of the
Product in Japan until such trademark expires in Japan.

 

ARTICLE 3

 

PRODUCT DEVELOPMENT

 

3.1           Radius shall, at its own expense, carry out all necessary
pre-clinical and clinical studies related to Compound and/or Product required by
the relevant authorities throughout the Territory to achieve Product
registration for the Product in those countries within the Territory for which
Radius believes it should obtain registrations for Product in at least the
United States, the United Kingdom, France, Germany, Italy and Spain.  Radius
shall use all its commercially reasonable efforts in developing Compound and/or
Product in the Territory in accordance with its normal practices and procedures
for pharmaceutical compounds having similar technical and commercial potential
(taking into account issues of safety, efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, the
regulatory structure involved and profitability) and for which it has similar
rights.

 

3.2           Radius shall use all its commercially reasonable efforts to obtain
regulatory approvals for Product in the Territory as required for the
manufacture, importation, marketing, promotion, pricing and sale of the
Product(s) in those countries in the Territory where Radius seeks to market and
sell Products.  Attainment and maintenance of regulatory approvals for Product
in the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

9

--------------------------------------------------------------------------------


 

Territory shall be carried out by Radius.  Radius shall bear all other expenses
which it incurs in the attainment and maintenance of regulatory approvals and
price registration activities in the Territory.  Radius shall keep Eisai fully
apprised of the status of regulatory approvals and price registrations in the
Territory when it files for such approvals and when it receives such approvals.

 

3.3           The Parties intend and agree that the Development and
commercialization of Products in the Territory shall be Radius’s responsibility
and that Radius shall have full responsibility for, and control of, pre-clinical
and clinical development and commercialization of Products in the Territory,
including the authority to make all decisions, and undertake any actions
necessary as a result of such decisions, regarding preclinical and clinical
development plans and filing INDs and BLAs.  Notwithstanding the foregoing,
Radius shall provide Eisai the opportunity to provide input and suggestions into
matters relating to the Development of Products, and Radius shall not
unreasonably refuse to consider such input and suggestions.

 

3.4           Attached as Appendix C is a plan detailing Radius’ projected
activities to Develop Products in the Territory (the “Development Plan”).  On or
before each anniversary of the Effective Date, Radius shall update, revise and
present to Eisai the Development Plan during the term of this Agreement prior to
establishment of the SC (as defined in Article 3.5).  Eisai shall comment upon
each version of the Development Plan within [*] ([*]) days including whether it
believes that the performance of the Development Plan is consistent with Radius’
obligations to use its commercially reasonable efforts in Developing Compound
and/or Product in the Territory. After establishment of the SC, Radius shall
update, revise and present to the SC the Development Plan and Eisai may comment
upon each version of the Development Plan via its participation in the SC and at
the next meeting of the SC.  If Eisai indicates that it does not believe
performance of the Development Plan is consistent with Radius’ obligations to
use its commercially reasonable efforts in Developing Compound and/or Product in
the Territory, Eisai shall identify the actions or conduct that it would
consider to be an acceptable remediation of

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

such inconsistency.  Radius shall have [*] ([*]) days to deliver to Eisai a plan
for remediation of such inconsistency as rapidly as practicable.  Following
delivery of such plan, Radius shall use commercially reasonable efforts to carry
out the plan and cure the inconsistency.  If Radius fails to deliver a plan for
remediation within the [*]-day period, or (ii) Radius fails to carry out the
corrective plan or actions in accordance with such plan, Eisai may terminate
this Agreement pursuant to Article 7.3.

 

3.5           Radius shall give a written report to Eisai on a quarterly basis
with respect to the progress on the pre-clinical and clinical portions of the
Development of Products in the Territory from the Effective Date.  If Eisai
notifies Radius of its intent to Develop Products in Japan, within [*] ([*])
days of the date of the notice, the Parties will establish a Joint Steering
Committee (the “SC”) to review progress on the pre-clinical and clinical
portions of the Product Development contemplated by this Agreement. The purpose
of the SC is to facilitate the exchange of information and the coordination
between the Parties relating to the Development of Products, and to serve as a
forum for Radius to keep Eisai updated with regard to the Development of
Products in the Territory and Eisai to keep Radius updated with regard to the
Development of Products in Japan (in the form of summaries of the Development
plan, clinical design and strategy, etc.).  The SC will be composed of two
representatives of each Party, who shall be appointed (and may be replaced at
any time) by such Party on written notice to the other in accordance with this
Agreement.  The SC will meet at least twice per year, or at any other frequency
agreed by the SC.  The first meeting of the SC shall be held within [*] ([*])
days after establishing the SC.  Meetings may be held by telephone or video
conference.  Minutes of all meetings of the SC shall be prepared by Radius
within [*] ([*]) days after each meeting.

 

3.6           The quorum for SC meetings shall be two (2) members, provided
there is at least one member from each of Eisai and Radius is present.  The SC
will render decisions by unanimous vote.  Disagreements among the SC regarding
the Program will be resolved via good-faith discussions; provided, that in the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

event of a disagreement or deadlock that cannot be resolved within [*] ([*])
days after the date on which the disagreement arose, Radius shall have the right
to cast the tiebreaking vote and resolve the matter in the Territory and Eisai
shall have the right to cast the tiebreaking vote and resolve the matter in
Japan.

 

ARTICLE 4

 

PAYMENT

 

4.1           In consideration for the licenses set forth Article 2 herein,
Radius shall pay Eisai the following nonrefundable milestone payments,
regardless of whether or not Radius has sublicensed any of its rights under this
Agreement:

 

Execution of this Agreement

 

US$[*]

 

 

 

 

 

Acceptance of IND submission

 

US$[*]

 

 

 

 

 

the first Phase I completion

 

US$[*]

 

 

 

 

 

the first Phase II completion

 

US$[*]

 

 

 

 

 

the first Phase III completion

 

US$[*]

 

 

 

 

 

US NDA approval for Planned Indication

 

US$[*]

 

 

 

 

 

EMEA marketing approval for Planned Indication

 

US$[*].

 

 

 

 

 

each US NDA approval for indication other than Planned Indication

 

US$[*]

 

 

 

 

 

each EMEA marketing approval for indication other than Planned Indication

 

US$[*]

 

 

Each milestone payment shall be due and payable within [*] ([*]) days after the
achievement of the applicable milestone. The milestones shall be due only for
the [*] Product that achieves the milestone regardless of the number of Products
that achieve such milestone; provided, that if the [*] Product does not achieve
any milestone(s), such non-achieved milestones shall be paid on any subsequent
Product that achieves such milestone.

 

In addition, in the event that Radius grants the sublicenses to any third
parties pursuant to Article 2, in consideration for the sublicenses set forth
Article 2 herein, Radius shall pay Eisai [*] percent ([*]%) of upfront and

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

milestone payments received from such third parties within [*] ([*]) days after
the receipt of such milestone payments.

 

All payments shall be paid by wire transfer of funds to an account at Eisai’s
designated bank in Tokyo, and shall be paid in US dollars.

 

4.2           As consideration for the license under Eisai Patents and Eisai
Know-How granted to Radius hereunder, Radius shall pay Eisai a royalty on Net
Sales of the Product in the Territory as follows:

 

Portion of aggregate annual Net Sales

 

Royalty Rate

 

 

 

 

 

Less than US$ [*]

 

[*]

%

 

 

 

 

Not less than US$ [*] and less than US$ [*]

 

[*]

%

 

 

 

 

Not less than US$ [*]

 

[*]

%.

 

All royalties payable pursuant to this Article 4.2 shall be payable within [*]
([*]) days after the end of each Calendar Quarter based upon Net Sales of the
Product in the Territory for such Calendar Quarter.  Net Sales of the Product
for purposes of determining the applicable royalty rate for each unit of Product
Sold in any Calendar Quarter will be calculated on a calendar year basis, with
the aggregate Net Sales being reset to zero on January 1 of each year for sales
during the following 12-month period.

 

4.3           Radius’ obligation to make royalty payments pursuant to Article
4.2 shall be reduced by [*] ([*]) percent of the otherwise applicable royalty
rate under Article 4.2 in any country in the Territory with respect to the
Product at such time as the last remaining Valid Claim in Eisai Patents expires,
lapses or is invalidated in such country and the Product is not protected by
data protection clauses.  In addition, Radius’ obligation to make royalty
payments pursuant to Article 4.2 shall be reduced to [*] ([*]) in any country in
the Territory with respect to the Product at such time as the last remaining
Valid Claim in Eisai Patents expires, lapses or is invalidated in such country,
the Product is not covered by data protection clauses and the sales of lawful
generic version of the

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

13

--------------------------------------------------------------------------------


 

Product account for [*] percent ([*]%) or more of the total sales of all
pharmaceutical products containing Compound (including the Product) in such
country during a Calendar Quarter.  Radius shall notify Eisai if Radius believes
either of the adjustments specified in this Article 4.3 are applicable in a
country within the Territory; if Eisai disputes Radius’ characterization of a
country as one in which an Article 4.3 adjustment applies, the Parties shall
resolve such matter in accordance with Article 14. The Net Sales in a country
subject to an Article 4.3 adjustment shall be deducted from the Net Sales amount
in Article 4.2 for the applicable Calendar Quarter(s).

 

4.4           Radius shall keep for at least three (3) years following the end
of the calendar year to which they pertain complete and accurate records in
sufficient detail to enable the royalties due to Eisai and Radius’ actual
Production Cost to be determined.  Such records shall be prepared in accordance
with Radius’ standard procedures.  Upon the request of Eisai, Eisai shall have
the right, through an independent certified public accountant, to examine such
records with respect to Net Sales and Radius’ actual Production Cost.  Radius
shall permit independent certified public accountants selected by Eisai and
reasonably acceptable to Radius to examine such books and records upon
reasonable notice during normal working hours, for the purpose of verifying the
reports, accountings and payments hereunder. Such examination right shall not be
exercised more than once in any calendar year nor more than once in respect to
any given payment period.  Eisai agrees to hold in confidence all information
concerning royalty payments and reports, and all information learned in the
course of any audit or inspection, except to the extent necessary for Eisai to
reveal such information in order to enforce its rights under this Agreement or
if disclosure is required by law, regulation or judicial order. Such independent
accountants shall agree in writing with Eisai to treat all records reviewed in
the course of the audit or inspection as the confidential information of Radius
and shall not disclose to Eisai any other data or other confidential information
of Radius.  The opinion of such independent accountants regarding such reports,
accountings and payments shall be binding on the Parties hereto.  The fees and
expenses of the independent accountants shall

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

14

--------------------------------------------------------------------------------


 

be paid by Eisai, except that if the opinion of the independent accountants
shows that less than [*] ([*]) percent of the amounts of the royalties due to
Eisai has been reported and paid, or that Supply Price of bulk Compound or the
Semi-Product is substantially different from Radius’ actual Production Cost plus
[*] ([*]) percent, such fees and expenses shall be paid by Radius.

 

4.5           All royalties shall be paid by wire transfer of funds to an
account at Eisai’s designated bank in Tokyo, and shall be paid in US dollars.

 

4.6           Except for income taxes that may be assessed against Eisai, all
payments by Radius to Eisai under Articles 4.1-4.3 of this Agreement shall be
made without deduction for or on account of any tax or all tax.  All taxes in
respect of payments under this Agreement shall be for the account of Radius, and
will be borne and paid by Radius prior to the date on which penalties apply.  If
Radius is compelled by law to make payment subject to any tax and Eisai does not
actually receive on the due date a net amount equal to the full amount provided
under this Agreement, Radius shall pay all necessary additional amounts to
ensure receipt by Radius of the full amount so provided for under Articles
4.1-4.3, as applicable. The Parties will cooperate to minimize, to the extent
legally permissible, the tax liabilities related to this Agreement. 
Notwithstanding the foregoing, such cooperation shall not cause any adverse tax
consequences to be incurred by either Party which would not have been incurred
under the provisions of this Agreement, including this Article 4.6.

 

ARTICLE 5

 

PRODUCT SUPPLY

 

5.1           In the event that Eisai notifies Radius of its desire to purchase
bulk substance of Compound from Radius, Radius shall supply Eisai with all
amount of such bulk substance of Compound, which meets specifications for the
Product determined by Radius in the course of its Development activities
pursuant to this Agreement, required by Eisai for commercial sales of Product in
Japan With respect to Eisai clinical development activities for Product in
Japan, upon Eisai’s request, Radius shall supply Eisai the bulk substance of
Compound for

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

15

--------------------------------------------------------------------------------


 

 

the conduct of the Eisai Development activities in the amounts and at the times
determined by the SC, having reference to the quantity of the bulk substance of
Compound required for clinical trials in Japan.  Radius shall charge [*] for
applicable bulk substance of Compound.  Radius shall ship such bulk substance of
Compound, FOB point of manufacturing.

 

5.2           In the event that Eisai notifies Radius of its desire to purchase
Semi-Product from Radius which meets specifications determined by Radius in the
course of its Development activities pursuant to this Agreement, Radius shall
supply Eisai with all amount of Semi-Product required by Eisai for commercial
sales of Product in Japan.  With respect to Eisai clinical development
activities for Product in Japan, upon Eisai’s request, Radius shall supply Eisai
Semi-Product for the conduct of the Eisai Development activities in the amounts
and at the times determined by the SC, having reference to the quantity of
Semi-Product required for clinical trials in Japan.  Radius shall charge [*] for
Semi-Product.  Radius shall ship such Semi-Product, FOB point of manufacturing.

 

5.3           The Parties agree that they shall, in good faith, discuss,
negotiate and execute necessary agreements containing mutually acceptable terms,
including but not limited to, a supply agreement for either bulk substance of
Compound or Semi-Product as well as a quality control agreement of either bulk
substance of Compound or Semi-Product, in the event that Eisai notifies Radius
as set forth in Article 5.1 or 5.2.

 

5.4           As manufacturer of the Product, Radius shall be responsible for: 
(a) the control of the quality of the Product promoted and sold under the Radius
trademarks; as provided in Article 2.3; and (b) ensuring that all bulk substance
of Compound or Semi-Product supplied to Eisai pursuant to this Article 5 shall
be manufactured in accordance with the applicable good manufacturing practices
(GMP) and shall meet the then applicable specifications for the bulk substance
of Compound or Semi-Product; and Radius warrants that all bulk substance of
Compound or Semi-Product supplied to Eisai pursuant to this Article 5 shall be
manufactured in accordance with the applicable GMP and

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

16

--------------------------------------------------------------------------------


 

shall meet the then applicable specifications for the bulk substance of Compound
or Semi-Product and will be free from defects in material and workmanship.
Radius shall resolve any product liability issues in the Territory relating to
the Product and shall resolve any product liability issues in Japan relating to
the Product or the bulk substance of Compound or Semi-Product, as the case may
be, supplied to Eisai pursuant to this Article 5 in the event and to the extent
related to a breach of the warranty set forth in Article 5.4(b) at its own
expense and subject to Article 5.5.

 

5.5           Radius’ obligations with respect to product liability in the
Territory and Japan shall include the following responsibilities, each to be
taken at Radius’ expense:

 

(a)  Radius shall report, at its expense, to appropriate authorities, in
accordance with local requirements, all adverse events related to use of the
Product in the Territory or Japan.  Eisai shall provide to Radius, upon Radius’
request, reasonable assistance in connection with the reporting of all of
adverse events, responding to safety queries and assessing safety issues, in
each case, to the extent related to the Product in Japan.  Adverse events shall
be recorded in a single, centralized database, which shall be held and owned by
Radius.  Radius will provide, upon request by Eisai, any safety information in
Radius’ control and reasonably required by Eisai in connection with the
development and commercialization of the Product in Japan and all reasonable
assistance in responding to safety queries related to the Product and in
assessing safety issues related to the Product in Japan.  Details of safety
reporting activities relating to the Product will be addressed in a
pharmacovigilance contract, which the Parties shall enter into after the
Effective Date.

 

(b)  In the event that (i) Radius determines that an event, incident, or
circumstance may result in the need for a recall or other removal of the Product
or any lot or lots thereof from the market; (ii) any regulatory authority in the
Territory threatens to remove a Product from the market; or (iii) any regulatory
authority in the Territory requires distribution of a “Dear Doctor” letter or
its equivalent regarding the use of Product, Radius shall promptly advise Eisai
in writing, and shall provide Eisai with copies of all relevant correspondence,
notices and the like.  Notwithstanding anything the contrary herein, Radius
shall have final authority to make all decisions relating to any

 

17

--------------------------------------------------------------------------------


 

recall, market withdrawal or other corrective action with respect to the Product
in the Territory. After establishing SC pursuant to Article 3.5, all decisions
relating to any recall, market withdrawal or other corrective action with
respect to the Product shall be decided by the SC as set forth in Article 3.6;
provided that in the event that the Parties take different positions with
respect to recall, market withdrawal or other corrective action with respect to
the Product, then Radius shall have the right to cease supplying bulk substance
of Compound or Semi-Product to Eisai for Japan if, after good faith discussions
with Eisai, Radius reasonably believes that that continued supply to Eisai
exposes Radius to liability as a result of its decision with respect to the
Territory.  If Radius elects to cease supply, it will terminate supply in an
orderly manner, as soon as practical and in accordance with a schedule agreed to
by Eisai and Radius.  In the event of a recall, market withdrawal or other
corrective action with respect to the Product in Japan, and at Radius’ request,
Eisai shall provide reasonable assistance to Radius, at Radius’ cost and
expense, in conducting any such recall, market withdrawal or other corrective
action with respect to the Product in Japan.

 

5.6           THE WARRANTY IN SECTION 5.4(b) IS IN LIEU OF ANY OTHER WARRANTY
WITH RESPECT TO THE PRODUCT, BULK SUBSTANCE OF COMPOUND OR SEMI-PRODUCT SUPPLIED
BY RADIUS HEREUNDER, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL (INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE).

 

ARTICLE 6

 

PATENTS AND KNOW-HOW

 

6.1           This Agreement does not convey to Radius any rights in any Eisai
Know-How or Eisai Patents by implication, estoppel or otherwise except for the
rights expressly granted in Article 2.1 and Article 6.  Sole and excusive title
to all Eisai Know-How and Eisai Patents shall at all times remain vested in
Eisai. This Agreement does not convey to Eisai any rights in any Radius Know-how
or Radius Patents by implication, estoppel or otherwise except for the rights
expressly granted in Article 2.3 and Article 6 and Article 8.3.  Sole and
exclusive title to all Radius Know-How and Radius Patents shall at all times
remain vested in Radius.

 

18

--------------------------------------------------------------------------------


 

6.2           Notwithstanding the Article 6.1 above, Eisai and Radius shall
share all preclinical and clinical data, including safety data post-approval. 
All such data generated by Radius shall be owned by Radius; provided that Eisai
can access and use such data which Eisai reasonably deems to be necessary for
the registration of the Product in Japan without compensation.  All such data
generated by Eisai in Japan shall be owned by Eisai; provided that Radius can
access and use such data without compensation.

 

6.3           Each Party shall promptly notify the other of any invention made
by its employees, agents or independent contractors regarding (i) Compound
(including, without limitation, intermediates and prodrugs), (ii) new form, use,
manufacture, composition of Compound (including intermediates and prodrugs), or
(iii) any improvements on Compound and/or Product.  Each Party shall not take
any steps with respect to filing such invention before the ownership of such
invention is determined by the Parties through good faith consultation using the
procedure set forth in Article 6.4.

 

6.4           Upon the notice as provided in Article 6.3, the Parties shall
promptly consult in good faith to determine the ownership of such invention. 
Any invention disclosed pursuant to Article 6.3 shall be jointly owned by the
Parties, regardless of which Party employs the inventor(s) of such invention
(“Joint Invention”), provided that such invention may be solely owned by one
Party if such invention was made by such Party without any use of confidential
information (as described in Article 10.2) provided by the other Party.

 

6.5           Upon the request of Radius, Eisai shall disclose the complete
texts of Eisai Patent.  Radius shall have the right to review with Eisai’s prior
written consent which shall not be unreasonably withheld, all information
received by Eisai concerning the institution or possible institution of any
interference, opposition, re-examination, reissue, revocation, nullification or
any official proceeding involving an Eisai Patent anywhere in the world.  Radius
shall hold all information disclosed to it under this Article 6.5 as
confidential subject to the Article 10.

 

6.6           Upon the request of Eisai, Radius shall disclose the complete
texts of Radius

 

19

--------------------------------------------------------------------------------


 

Patent.  Eisai shall have the right to review with Radius’ prior written consent
which shall not be unreasonably withheld, all information received by Radius
concerning the institution or possible institution of any interference,
opposition, re-examination, reissue, revocation, nullification or any official
proceeding involving an Radius Patent anywhere in the world.  Eisai shall hold
all information disclosed to it under this Article 6.6 as confidential subject
to the Article 10.

 

6.7           Eisai shall have the sole right and authority to prepare, file,
prosecute, maintain and obtain extensions of all patent applications and patents
included within Eisai Patents in Japan and the Territory.  Eisai shall use all
commercially reasonable efforts to prosecute and maintain all patent
applications and patents included within Eisai Patents.  Radius shall reimburse
Eisai for [*] ([*]) percent of Eisai’s actual external costs and expenses
incurred after the Effective Date with respect to prosecuting and maintaining
such Eisai Patents in the Territory.  Eisai shall promptly furnish or have
furnished to Radius copies of all patents, patent applications, substantive
patent office actions, and substantive responses received or filed in connection
with such applications for Eisai Patents and use reasonable efforts to solicit
Radius’ advice and review of Eisai Patents and material prosecution matters
related thereto in reasonable time prior to filing thereof, and Eisai shall
consider in good faith Radius’ reasonable comments and suggestions related
thereto, which comments and suggestions shall be provided to Eisai without any
delay.  Eisai is not required to have English translations of the records
provided to Radius for that purpose but shall provide copies of all
correspondence and documents that are provided to it in English from patent
officials or outside counsel.  Eisai agrees to grant to Radius the right to
assume responsibility for any of Eisai Patents or any part of Eisai Patents
which Eisai determines in its sole discretion to abandon or otherwise cause or
allow to be forfeited.  Such grant shall be made in writing and shall not be
inferred from the circumstances.

 

6.8           Radius shall have the sole right and authority to file, prosecute,
maintain and

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

20

--------------------------------------------------------------------------------

 


 

obtain extensions of all patent applications and patents included within Radius
Patents in Japan and the Territory.  Radius shall use all commercially
reasonable efforts to prosecute and maintain all patent applications and patents
included within Radius Patents. Radius shall promptly furnish or have furnished
to Eisai copies of all patents, patent applications, substantive patent office
actions, and substantive responses received or filed in connection with such
applications for Radius Patents and use reasonable efforts to solicit Eisai’s
advice and review of Radius Patents and material prosecution matters related
thereto in reasonable time prior to filing thereof, and Radius shall consider in
good faith Eisai’s reasonable comments and suggestions related thereto, which
comments and suggestions shall be provided to Radius without any delay.  Radius
is not required to have English translations of the records provided to Eisai
for that purpose but shall provide copies of all correspondence and documents
that are provided to it in English from patent officials or outside counsel. 
Radius agrees to grant to Eisai the right to assume responsibility for any of
Radius Patent or any part of Radius Patent which Radius intends to abandon or
otherwise cause or allow to be forfeited.  Such grant shall be made in writing
and shall not be inferred from the circumstances.

 

6.9           With respect to any potentially patentable Joint Invention, the
Parties shall meet and agree upon whether and when such Joint Invention is filed
as patent application (any such patent application and any patents issuing
therefrom “Joint Patents”) , using outside legal counsel selected by Eisai and
Radius.  Such outside counsel shall be responsible to both Radius and Eisai, and
shall use reasonable efforts to solicit both Radius’ and Eisai’s advice on
material prosecution matters related thereto. It is the intention of the Parties
that, unless otherwise agreed, Radius shall bear the costs and expenses incurred
with respect to the prosecution of such patent applications in the Territory and
Eisai shall bear the costs and expenses incurred with respect to the prosecution
of such patent applications in Japan, except as otherwise provided below.  The
Party that bears such costs and expenses (the “Prosecuting Party”) shall provide
the other Party reasonable opportunity to review and comment on such prosecution
efforts regarding the applicable Joint Patents in the particular jurisdictions,
and such other Party shall provide the Prosecuting Party reasonable assistance
in such efforts.  The Prosecuting Party shall provide the

 

21

--------------------------------------------------------------------------------


 

other Party with a copy of all material communications from any patent authority
in the applicable jurisdictions regarding the Joint Patent being prosecuted by
such Party, and shall provide drafts of any material filings or responses to be
made to such patent authorities a reasonable amount of time in advance of
submitting such filings or responses.  In particular, each Prosecuting Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority.  Neither Party shall grant any third
party(ies) the right to practice the Joint Patents or any Joint Inventions
without prior consent of the other Party anywhere in the world.  Any royalty
from such third parties shall be distributed to the Parties and each Party is
entitled to obtain no less than [*] ([*]) percent of such royalty.  Either Party
may determine that it is no longer interested in supporting the continued
prosecution or maintenance of a particular Joint Patent in a country or
jurisdiction, in which case:  (i) such Party shall, if requested in writing by
the other Party, assign its ownership interest in such Joint Patent in such
country or jurisdiction to the other Party for no additional consideration, and
(ii) if such assignment is so effected, any such Joint Patent would thereafter
be deemed a Radius Patent in the case of assignment to Radius, or a Eisai Patent
in the case of assignment to Eisai.

 

6.10         The Parties will discuss and recommend for which, if any, of the
patents within the Eisai Patents, Radius Patents and Joint Patents in the world
the Parties should seek patent term extensions in the world.  Radius in the case
of the Radius Patents, and Eisai in the case of the Eisai Patents, shall have
the final decision-making authority with respect to applying for any such patent
term extensions in the world, and will act with reasonable promptness in light
of the development stage of Products to apply for any such patent term
extensions.  If in a particular country or jurisdiction in the world only one
such patent can obtain a patent term extension, then the Parties will consult in
good faith to determine which such patent should be the subject of efforts to
obtain a patent term extension.  The Party that does not apply for an extension
hereunder will cooperate fully with the other Party in making such filings or
actions, for

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

22

--------------------------------------------------------------------------------


 

example and without limitation, making available all required regulatory data
and information and executing any required authorizations to apply for such
patent term extension.

 

6.11         In the event that a third party sues either Party, its Affiliates,
licensees or sublicensees for patent infringement involving the manufacture,
use, sale, distribution or marketing of Product anywhere in the world, the Party
sued shall promptly notify the other Party with regard to such action.  With
respect to the defense of any such action in the Territory, the Party sued shall
be wholly responsible for the defense of such action and shall bear all costs
and expenses associated therewith.  In any event, the Party sued shall have the
right to request, solely at its own expense, the other Party to assist and
cooperate in connection with the defense of such suit.  Upon such request, the
other Party shall use all reasonable efforts to assist and cooperate in
connection with the defense of such suit.

 

6.12         In the event that either Party becomes aware of actual or
threatened infringement of Eisai Patents, Radius Patents or Joint Patents
anywhere in the world, it shall promptly notify the other Party thereof in
writing, which such notice shall include all information available to the
notifying Party regarding such alleged infringement. With respect to
infringement of Eisai Patents anywhere in the world, Eisai shall have the first
right (but not the obligation) to pursue any and all injunctive, compensatory
and other remedies (collectively, “Remedies”) against the infringing third
party.  Eisai shall have a period of [*] ([*]) days after delivery to it of such
notice and information to elect to so enforce such Eisai Patents.  In the event
Eisai does not so elect, it shall so notify Radius in writing within such
[*]-day period, and Radius shall have the right to commence a suit or take
action to enforce the applicable Eisai Patents against such infringing third
party in the Territory.  In the event Eisai has a reasonable business basis not
to enforce such Eisai Patents in the Territory, with the determination of
reasonableness taking into account the costs of such litigation, its likelihood
for success, the potential damages or settlement recovery, and the potential for
exposure to counterclaims and

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

23

--------------------------------------------------------------------------------


 

defenses against Eisai with respect to the validity of the Eisai Patents, it
shall provide Radius such basis in writing within such [*] ([*]) day period, in
which case Radius shall not have such enforcement right in the Territory;
provided that, if the Parties discuss in good faith and agree that there could
have a big negative impact on the Net Sales by such infringement, Radius shall
thereafter be entitled to the royalty adjustment(s) described in Article 4.3
with respect to the applicable country(ies) where such infringement exists as if
no patent protection or data protection clauses are in effect for such
country(ies).  The Party pursuing Remedies pursuant to this Article 6.12 in
respect of Eisai Patents, Radius Patents or Joint Patents shall bear its own
costs and expenses relating to such pursuit.

 

Any damages and other amounts collected in any suit or the settlement thereof 
that is the subject of this Article 6.12 shall be distributed first, to the
Party that pursued Remedies to cover its costs and expenses and, second, to the
other Party to cover its unreimbursed costs and expenses, if any, relating to
the pursuit of such Remedies.  The balance, if any remaining after the Parties
have been compensated for expenses shall be distributed: (a) to Radius in an
amount equal to its lost profits or a reasonable royalty on the sales of the
infringer with respect to activity in the Territory (whichever measure the court
or settlement agreement uses to determine damages); and (b) to Eisai in an
amount equal to its lost profits or a reasonable royalty on the sales of the
infringer with respect to activity in Japan (whichever measure the court or
settlement agreement uses to determine damages). The balance, if any, remaining
after Radius has been compensated for lost profits or lost sales and Eisai has
been compensated for lost royalties with respect to infringement in the
Territory and Eisai has been compensated for lost profits or lost sales in Japan
shall be distributed:  (i) [*] ([*]) percent to Radius and [*] ([*]) percent to
Eisai in case of Radius pursuing Remedies, and (ii) [*] ([*]) percent to Eisai
and [*] ([*]) percent to Radius in case of Eisai pursuing Remedies.

 

With respect to infringement of Radius Patents anywhere in the world, Radius
shall have the first right (but not the obligation) to pursue any and all

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

24

--------------------------------------------------------------------------------


 

Remedies against the infringing third party.  Radius shall have a period of [*]
([*]) days after delivery to it of such notice and information to elect to so
enforce such Radius Patents.  In the event Radius does not so elect, it shall so
notify Eisai in writing within such [*]-day period, and Eisai shall have the
right to commence a suit or take action to enforce the applicable Radius Patents
against such infringing third party in Japan.  In the event Radius has a
reasonable business basis not to enforce such Radius Patents in Japan, with the
determination of reasonableness taking into account the costs of such
litigation, its likelihood for success, the potential damages or settlement
recovery, and the potential for exposure to counterclaims and defenses against
Radius with respect to the validity of the Radius Patents, it shall provide
Eisai such basis in writing within such [*] ([*]) day period, in which case
Eisai shall not have such enforcement right in Japan.

 

In the event that a third party infringes any Joint Patents, Radius shall have
the first right (but not the obligation) to pursue Remedies against the
infringing third party if such infringement is conducted in the Territory, and
Eisai shall have the first right (but not the obligation) to pursue Remedies
against the infringing third party if such infringement is conducted in Japan.

 

In any event as set forth in this Article 6.12, upon request from the other
Party, Eisai and Radius shall assist one another and cooperate in the pursuit of
Remedies, including without limitation joining such action as a party plaintiff
if required by applicable law to pursue such action, without charge to the other
Party for costs and expenses incurred thereby.

 

6.13         The Parties shall keep one another informed of the status of and of
their respective activities regarding any litigation or settlement thereof
concerning the Product.  Neither Party shall enter into any settlement or
consent judgment or other voluntary final disposition of any suit defended or
action brought pursuant to Article 6.12 without the other Party’s prior written
consent, which consent shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 7

 

TERM AND TERMINATION

 

7.1           The term of this Agreement shall be determined on a country by
country basis, and for each country shall come in effect on the Effective Date
and, unless earlier terminated hereunder, shall terminate upon the later of: 
(a) the [*] ([*]) anniversary of date of commercial launch of the Product in
that country, or (b) the last remaining Valid Claim in Eisai Patents expires,
lapses or is invalidated in that country, the Product is not covered by data
protection clauses, and the sales of lawful generic version of the Product
account for [*] percent ([*]%) or more of the total sales of all pharmaceutical
products containing Compound (including the Product) in that country.  Provided
the license to Radius has not previously been terminated under this Agreement,
upon expiration of the royalty obligations as to any Product in any country in
the Territory, Radius shall thereafter have in perpetuity a fully paid up,
royalty-free, non-exclusive license in that country to use the Eisai Know-how to
use, market and sell that Product in such country without any accounting to
Eisai.

 

7.2           This Agreement can be terminated by Radius, upon [*] ([*]) days’
prior written notice to Eisai, as a whole in the Territory, based on a
reasonable determination, using the same standards Radius would use in assessing
whether or not to continue development and marketing of a product of its own
making or to which it had similar rights, that the medical/scientific,
technical, regulatory or commercial profile of the Product does not justify
continued development or marketing of the Product.  Otherwise, neither Party has
any right to terminate without the other Party’s consent except as specified in
this Article 7.

 

7.3           This Agreement can be terminated by Eisai on a country by country
basis at any time prior to the date on which Radius has filed for either a FDA
NDA approval or a EMEA marketing approval with respect to a Product, upon [*]
([*]) days’ prior written notice to Radius in the event that Radius is not using
its commercially reasonable efforts to Develop the Product in the Territory,
unless such default is cured within such [*]-day period (or, if such breach is
not

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

26

--------------------------------------------------------------------------------


 

capable of being cured within such [*]-day period, within such amount of time as
may be reasonably necessary to cure such breach, so long as Radius is making
diligent efforts to do so.  Any termination pursuant to this Article 7.3 shall
be based on Eisai’s good faith determination that Radius has not used its
commercially reasonable efforts to Develop the Product in the Territory having
reference to prevailing principles and time scales associated with the
Development, clinical testing and government approval of products of a like
nature to such Products.

 

7.4           If either Party fails to perform, in any material respect,
covenants or provisions of this Agreement and if such default is not corrected
within [*] ([*]) days after receiving written notice from the other Party with
respect to such default, such other Party shall have the right to terminate this
Agreement by giving written notice to the other Party in default.  There shall
be no waiver of default or impairment of the right to give notice implied by
failure to give notice in any period.

 

7.5           If, at any time, either Party shall file in any court or agency
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of receiver or trustee of the Party or of its assets, or if either
Party proposes a written agreement of composition or extension of its debts, or
if either Party shall be served with an involuntary petition against it, filed
in any insolvency proceeding, and such petition shall not be dismissed within
[*] ([*]) days after the filing thereof, or if either Party shall propose or be
a Party to any dissolution or liquidation, or if either Party shall make an
assignment for the benefit of creditors, the other Party may terminate this
Agreement.

 

7.6           Radius shall notify Eisai in advance if Radius proposes to be
acquired by or to transfer all of its pharmaceutical business assets (or an
essential part of such assets) or [*] ([*]) percent or more of its voting stock
to any third party person or organization, or to otherwise come under the
control of, such a person or organization, whether resulting from merger,
acquisition, consolidation or

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

27

--------------------------------------------------------------------------------


 

otherwise.  Eisai shall have [*] ([*]) business days following the receipt of
such notice from Radius to notify Radius whether Eisai will deem the proposed
change a termination event based on the criteria listed in items (1)-(3) below
as well as the criteria listed in items (a)-(b) below and if Eisai does not
provide such notice within such [*] business day period it will be deemed to
have agreed that such change will not entitle Eisai to seek termination under
this Article 7.6.  In the event that Radius gives such prior notice and is
notified by Eisai that Eisai will deem the proposed change a termination event
or Radius without giving such prior notice is acquired by or transfers all of
its pharmaceutical business assets or an essential part of such assets to, or if
[*] ([*]) percent or more of its voting stock is acquired by, or otherwise comes
under the control of, a person or an organization, whether resulting from
merger, acquisition, consolidation or otherwise, Radius shall promptly notify
Eisai of such change and Eisai shall have the right to terminate this Agreement
with notice to Radius delivered within [*] ([*]) days of the occurrence of such
change in the event that Eisai reasonably determines that the person or
organization assuming control of Radius is not able to perform this Agreement
with the same degree of skill and diligence that Radius shall use, such
determination being made with reference to the following criteria with respect
to the person or organization assuming control of Radius: (1) whether such
person or organization has the financial resources to assume the obligations of
Radius with respect to Development and commercialization of Products; (2)
whether such person or organization has personnel with skill and experience
adequate to assume the obligations of Radius with respect to Development and
commercialization of Products at the stage of Development and commercialization
as of the date of such change; and (3) whether such person or organization
expressly assumes all obligations imposed on Radius by this Agreement in writing
and agrees to dedicate personnel and financial resources to the Development and
commercialization of the Product that are at least as great as those provided by
Radius.  Radius shall give Eisai information by which Eisai can reasonably
determine whether such person or organization satisfies the above criteria
together with the notice of such change.  It is understood and agreed that
notwithstanding the above criteria listed in (1)-(3),

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

28

--------------------------------------------------------------------------------


 

Eisai shall have the right to terminate under this Article 7.6 if: (a) such
person or organization has any material and active litigations with Eisai; (b)
such person or organization is a [*] pharmaceutical company; or (c) such person
or organization is a hostile takeover bidder against Radius which has not been
approved by the Board of Directors of Radius as constituted immediately prior to
such change of control.  It is understood and agreed that an underwritten public
offering of Radius’ common stock pursuant to a Registration Statement on Form
S-1 under the Securities Act of 1933, as amended, will not be considered a
change of control triggering a termination right under this Article 7.6.

 

ARTICLE 8

 

RIGHTS AND DUTIES UPON TERMINATION

 

8.1           Upon termination of this Agreement, Eisai shall have the right to
retain any sums already paid by Radius hereunder, and Radius shall continue to
be obligated to pay all sums accrued hereunder at the time of termination which
are then due.

 

8.2           Upon termination of this Agreement for any reason except material
breach by Eisai, Radius shall notify Eisai of the amount of Product Radius then
have on hand, the sale of which would, but for termination, be subject to
royalty, and Radius shall thereupon be permitted to sell that amount of Product
provided that Radius shall pay the royalty thereon at the time herein provided
for.

 

8.3           In either case that Radius terminates this Agreement in accordance
with Article 7.2 or that Eisai terminates this Agreement in accordance with
Article 7.3, 7.4, 7.5 or 7.6, Radius shall provide or transfer to Eisai all
technical information and know-how categorized as Radius Know-How which it
possesses at the time of the termination in a timely manner.  Thereafter, Eisai
shall have a worldwide, royalty-free and perpetual license, under Radius Patents
and Radius Know-How, to develop, manufacture, have manufactured, import and sell
Compound and Product.  In addition to the license to Radius

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

29

--------------------------------------------------------------------------------


 

Patents and Radius Know-How, Eisai will have the option to assume, to the extent
transferable, any third party licenses and agreements relating to the Product
without compensation to Radius; this right is independent and subordinate to the
rights of such each sublicensee under Article 8.5.

 

8.4           Termination of this Agreement shall terminate all outstanding
rights and obligations between the Parties arising from this Agreement except
those described in this Article 8 as well as Articles 1, 4, 5.4 (solely with
respect to Product or Semi-Product or bulk Compound material provided by Radius
through the date of termination), 5.6 (solely with respect to Product or
Semi-Product or bulk Compound material provided by Radius through the date of
termination), 6.1, 6.4 (second, third and fourth sentences), 9, 10.2, 11 (solely
with respect to Product or Semi-Product or bulk Compound material provided by
Radius through the date of termination), and 13-16.

 

8.5           In the event the licenses granted to Radius under this Agreement
terminates for any reason, each of Radius’ sublicensees at such time shall
continue to have the rights and license set forth in their sublicense
agreements, provided that such sublicensee agrees in writing that:  (a) Eisai is
entitled to enforce all relevant provisions directly against such sublicensee;
and (b) Eisai shall not assume, and shall not be responsible to such sublicensee
for, any representations, warranties or obligations of Radius to such
sublicensee other than to permit such sublicensee to exercise any rights to the
Eisai Patents and Eisai Know-How and Eisai’s undivided interest in Joint Patents
that are sublicensed under such sublicense agreement consistent with the terms
of Article 2.1 of this Agreement.

 

ARTICLE 9

 

REPRESENTATIONS AND WARRANTIES

 

9.1           As of the Effective Date, Eisai warrants to Radius that it has the
exclusive rights to license the entire right, title and interest in Eisai
Patents and Eisai Know-How and has the right to enter into this Agreement and to
make the promises set forth in this Agreement and that there are no outstanding
agreements, assignments or encumbrances in existence in breach of the provisions
of this Agreement.  As of the Effective Date, Radius warrants to Eisai that it
has the right to enter into this Agreement and to make the

 

30

--------------------------------------------------------------------------------


 

promises set forth in this Agreement and that there are no outstanding
agreements, assignments or encumbrances in existence in breach of the provisions
of this Agreement.

 

9.2           As of the Effective Date, Eisai warrants to Radius that, to the
best of its knowledge, no Eisai Patents has or will be obtained through any
intentional activity, omission or representation by Eisai that would limit or
destroy the validity and/or enforceability of Eisai Patents, and Eisai has no
knowledge or information as of the Effective Date that would have a material
adverse effect on the validity and/or enforceability of any Eisai Patent.

 

9.3           Each Party represents and warrants to the other Party as of the
Effective Date that the performance by such Party of any of the terms and
conditions of this Agreement on its part to be performed does not and will not
constitute a breach of any other material agreement or understanding, written or
oral, to which it is a party.

 

9.4           Eisai represents and warrants to Radius as of the Effective Date
that there are no adverse proceedings, claims or actions pending, or to the best
of Eisai’s knowledge, threatened, relating to any Eisai Patent and Eisai
know-How and at the time of disclosure and delivery thereof to Radius, Eisai
shall, to the best of its knowledge, have the full right and legal capacity to
disclose and deliver the Eisai Patents and Eisai Know-How without violating the
rights of any third parties.

 

9.5           Except for the express warranties in this Article 9 and Article
5.4(b), neither Party makes any warranties, express or implied, in fact or by
operation of law, statutory or otherwise.  Each Party specifically disclaims any
implied warranty of merchantability or fitness for a particular purpose. 
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY HERETO OR TO ANY THIRD PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR INCIDENTAL DAMAGES ARISING FROM
ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT,
TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZES REPRESENTATIVE
OF SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SAME EXCEPT AS SET
FORTH IN

 

31

--------------------------------------------------------------------------------

 


 

ARTICLE 12.

 

ARTICLE 10

 

EXCHANGE OF INFORMATION AND CONFIDENTIALITY

 

10.1         During the term of this Agreement, Eisai shall promptly inform
Radius of Eisai Know-How that may become known to it and information that it
obtains or develops regarding the utility or safety of Compound or Product. 
During the term of this Agreement, Radius shall promptly inform Eisai of Radius
Know-How and information that Radius obtains, knows or develops regarding
Compound or Product.

 

10.2         During the term of this Agreement and for ten (10) years
thereafter, Eisai and Radius shall not use for any purpose other than this
Agreement and shall not reveal or disclose to third parties the subject matter
of this Agreement and any confidential information received as confidential from
the other Party or otherwise developed by either Party in the performance of
activities in furtherance of this Agreement without first obtaining the written
consent of the other Party.  This limitation shall not apply to information in
the event and to the extent that receiving Party can demonstrate by competent
written proof that such information

 

(i)            was in the possession of receiving Party at the time of
disclosure by the disclosing Party;

 

(ii)           was publicly known prior to the time of disclosure to receiving
Party;

 

(iii)          became publicly known after disclosure to receiving Party through
no action or inaction of receiving Party;

 

(iv)          was independently discovered or developed by receiving Party
without the aid, application, or use of information received from the disclosing
Party;

 

(v)           was obtained with prior written consent of providing Party which
allows disclosure; or

 

(vi)          is required by law, regulation or court order to be disclosed;
provided that receiving Party agrees to provide providing Party with prompt
notice of such request so that providing Party will have an opportunity to limit
obtain appropriate protective order regarding such disclosure.  Receiving Party
agrees to cooperate with providing Party at providing Party’s expense, in any
lawful effort to contest the requirement of such

 

32

--------------------------------------------------------------------------------


 

disclosure.  The portion of such information that remains publicly undisclosed
after such disclosure shall not be used for other than this Agreement and shall
be treated in confidence.

 

Any confidential information disclosed by each Party hereunder may be used only
by employees of the other Party or its affiliates who agree to be bound by a
confidentiality obligation hereunder and who have a genuine need to know such
information for the purposes permitted by this Agreement.  The Parties shall
take reasonable measures to assure that no unauthorized use or disclosure is
made by others to whom access to such confidential information is granted.

 

10.3         Nothing herein shall be construed as preventing either receiving
Party from using and disclosing any confidential information received from the
other Party as necessary (a) in filing or prosecuting patent applications and
prosecuting or defending litigation in accordance with Article 6; (b) in
connection with the initiation and conduct of clinical trials; (c) in conducting
research and development in accordance with this Agreement including with third
party collaborators (if such collaborators are subject to written
confidentiality agreements with such Party; and (d) to its Affiliate or
distributor, provided that such Affiliate or distributor has undertaken a
similar obligation of confidentiality with respect to the confidential
information.

 

10.4         No public announcement or other disclosure to any third party
concerning the existence of or terms of this Agreement shall be made, either
directly or indirectly, by either Party to this Agreement, except as may be
legally required or as may be required for recording purposes, without first
obtaining the approval of the other Party and agreement upon the nature and text
of such announcement or disclosure.  The Party desiring to make any such public
announcement or other disclosure (pursuant to legal requirement, for recording
purposes or otherwise) in reasonably sufficient time prior to public release,
and shall provide the other Party with a written copy of the proposed public
statement, in order to allow such other Party to comment upon such announcement
or disclosure.  Notwithstanding the foregoing, the parties will agree upon a
press release to announce the execution of this Agreement.  The press release at
the execution of this Agreement will be substantially in the

 

33

--------------------------------------------------------------------------------


 

form set out in Schedule 10.4.  Thereafter, either Party may disclose the
information contained in such press release without the need for further
approval by the other Party; provided, that it is understood and agreed that
“new” information concerning this Agreement may not be included in such press
release without compliance with the first two sentences of this Article 10,4.

 

10.5         Each Party agrees that it shall not publish or present to the
public the results of non-clinical scientific studies or clinical trials related
to the Product without the opportunity for prior review by the other Party.  If
a Party (the “Publishing Party”) wishes to publish or to present to the public
such results, then it shall provide the other Party (the “Non-Publishing Party”)
the opportunity to review any of the Publishing Party’s proposed abstracts,
manuscripts or presentations (including verbal presentations) which relate to
the Product at least forty-five (45) days prior to its intended submission for
publication and agrees, upon request, not to submit any such abstract or
manuscript for publication until the other Party is given a reasonable period of
time to secure patent protection for any material in such publication which it
believes to be patentable.  Both parties understand that a reasonable commercial
strategy may require delay of publication of information or filing of patent
applications.  The parties agree to review and consider delay of publication and
filing of patent applications under certain circumstances.  Neither Party shall
have the right to publish or present to the public confidential information of
the other Party, except as permitted under Articles 10.2 or 10.3.  Nothing
contained in this Article 10.5 shall prohibit the inclusion of the results of
non-clinical scientific studies or clinical trials related to the Product
necessary for a patent application, provided that the non-filing Party is given
a reasonable opportunity to review the draft of such patent application prior to
submission of such patent application. Notwithstanding anything to the contrary
herein, either Party may publish information about the clinical trials performed
or to be performed on the Product without the need to obtain the other Party’s
approval (provided, however, that such Party will use reasonable efforts to
inform the other Party and to allow the other Party to comment on the
disclosure), to the extent that such disclosure is required, in the disclosing
Party’s reasonable opinion, to comply with applicable laws, regulations,
guidelines and/or formal position papers of recognized pharmaceutical industry
associations or medical journals

 

34

--------------------------------------------------------------------------------


 

or such Party’s standard business practice with respect to similar disclosure of
clinical trial information.  It is understood and agreed that the exception
specified in the preceding sentence shall not permit either Party to disclose
any material that is patentable without first complying with the procedures set
forth in the second sentence of this Article 10.5.

 

ARTICLE 11

 

INDEMNIFICATION

 

11.1         Radius shall indemnify and hold harmless Eisai, its officers,
directors, shareholders, employees, successors and assigns from any loss,
damage, or liability, including attorney fees, resulting from any claim,
complaint, suit, proceeding or cause of action against any of them by a third
party arising out of or resulting from: (i) the negligence, recklessness or
intentional acts or omissions of Radius, its Affiliates, and licensees, and
their respective directors, officers, employees, and agents; (ii) any breach of
a representation, warranty, covenant or agreement of Radius hereunder including
but not limited to the warranty under Article 5.4(b); and (iii) any personal
injury, including death, brought by or on behalf of an injured party; loss of
service or consortium or a similar such claim, complaint, suit, proceeding or
cause of action brought by a spouse, relative or companion of an injured party
due to such physical injury or death and arising out of the labeling, packaging,
package insert, other materials or promotional claims with respect to any
Product in the Territory by Radius or by an Affiliate, licensee, sublicensee,
distributor or agent of Radius; and provided:

 

(a)   Radius shall not be obligated to indemnify or hold harmless Eisai under
this Article 11.1 to the extent that:

 

(i)

such claim arose out of or was the result of the negligence, recklessness, or
willful misconduct or intentional acts or omissions of any employee or agent of
Eisai; or

 

 

(ii)

the injury was the result of any defect attributable to the act or failure to
act by Eisai; and

 

(b)   Radius shall not have any obligation to indemnify or hold harmless Eisai
under this Article 11.1 unless (i) Eisai gives Radius prompt written notice of
any claim or lawsuit or other action for which it seeks to be indemnified under
this Agreement, (ii) Radius is given the opportunity to assume full authority
and control over the defense, including settlement (provided that

 

35

--------------------------------------------------------------------------------


 

any settlement shall not result in any remaining obligation or liability on the
part of Eisai), against such claim or lawsuit or other action, and (iii) Eisai
cooperates fully with Radius and its agents in defense of the claims or lawsuit
or other action; and

 

(c)   Eisai shall have the right to participate solely at its own expense, in
the defense of any such claim, complaint, suit, proceeding and its agents in d
or cause of action, including any settlement or other disposition thereof, for
which Eisai seeks indemnification under this Agreement.

 

11.2         Eisai shall indemnify and hold harmless Radius, its officers,
directors, shareholders, employees, successors and assigns from any loss,
damage, or liability, including attorney fees, resulting from any claim,
complaint, suit, proceeding or cause of action against any of them by a third
party arising out of or resulting from: (i) the negligence, recklessness or
intentional acts or omissions of Eisai, its Affiliates, and licensees, and their
respective directors, officers, employees, and agents; (ii) any breach of a
representation, warranty, covenant or agreement of Eisai hereunder; and (iii)
any personal injury, including death, brought by or on behalf of an injured
party; loss of service or consortium or a similar such claim, complaint, suit,
proceeding or cause of action brought by a spouse, relative or companion of an
injured party due to such physical injury or death and arising out of the
labeling, packaging, package insert, other materials or promotional claims with
respect to any Product in Japan by Eisai or by an Affiliate, licensee,
sublicensee, distributor or agent of Eisai; and provided:

 

(a)   Eisai shall not be obligated to indemnify or hold harmless Radius under
this Article 11.1 to the extent that:

 

(i)

such claim arose out of or was the result of the negligence, recklessness, or
willful misconduct or intentional acts or omissions of any employee or agent of
Radius; or

 

 

(ii)

the injury was the result of any defect attributable to the act or failure to
act by Radius; and

 

(b)   Eisai shall not have any obligation to indemnify or hold harmless Radius
under this Article 11.2 unless (i) Radius gives Eisai prompt written notice of
any claim or lawsuit or other action for which it seeks to be indemnified under
this Agreement, (ii) Eisai is given the opportunity to assume full authority and
control over the defense, including settlement (provided that

 

36

--------------------------------------------------------------------------------


 

any settlement shall not result in any remaining obligation or liability on the
part of Radius), against such claim or lawsuit or other action, and (iii) Radius
cooperates fully with Eisai and its agents in defense of the claims or lawsuit
or other action; and

 

(c)   Radius shall have the right to participate solely at its own expense, in
the defense of any such claim, complaint, suit, proceeding and its agents in d
or cause of action, including any settlement or other disposition thereof, for
which Radius seeks indemnification under this Agreement.

 

ARTICLE 12

 

FORCE MAJEURE

 

12.1         If the performance of any Party of this Agreement by either Party,
or of any obligation under this Agreement, is prevented, restricted, interfered
with or delayed by reason of any casualties or contingencies beyond the control
of the Parties and their suppliers, including Acts of God, government
regulations, laws, orders or decrees, labor disputes, floods, fires, civil
commotion, embargoes, quotas, shortage of labor or materials or any delays in
transportation or detention by customs and health authorities which are also
beyond the control of the Parties and their suppliers, unless conclusive
evidence to the contrary is provided, the Party so affected shall, upon giving
written notice to the other Party, be excused from such performance to the
extent of such prevention, restriction, interference or delay, provided that the
affected Party shall use its reasonable best efforts to avoid or remove such
causes of non-performance and shall continue performance with the utmost
dispatch whenever such causes are removed.  When such circumstances arise, the
Parties shall discuss what, if any, modification of the terms of this Agreement
may be required in order to arrive at an equitable solution.

 

ARTICLE 13

 

GOVERNING LAW

 

13.1         This Agreement shall be governed by and interpreted in accordance
with the domestic substantive law of New York, U.S.A. to the exclusion of any
choice or conflict of laws rule or provision that would result in the
application of the substantive law of any other jurisdiction.  Notwithstanding
the foregoing, the Parties shall use United States (Federal) patent laws, as
applicable, for

 

37

--------------------------------------------------------------------------------


 

purposes of governing and construing Articles 6.3-6.4 of this Agreement.  The
United Nations Convention on Contracts for the International Sale of Goods shall
not apply to the transactions contemplated by this Agreement.

 

ARTICLE 14

 

DISPUTE RESOLUTION

 

14.1         In the event a dispute (“Dispute”) arises between the Parties
arising out of relating to this Agreement, the Parties shall use all reasonable
efforts to resolve the Dispute through direct discussions for a period of [*]
([*]) days.  Subsequent to such [*] ([*]) day period, any issue which has not
been amicably resolved by such settlement discussions shall be referred to the
respective Chief Executive Officers (“CEOs”) of the Parties for final
resolution, by which both Parties shall be bound.  If CEOs cannot reach an
agreement on such issue within [*] ([*]) days after such referral, either Party
may resort to the binding arbitration procedures set out in Article 14.2.

 

14.2         If the Parties are unable after exerting all reasonable efforts to
resolve a Dispute between the Parties, the Dispute shall be resolved through
binding arbitration on the following basis:

 

(a)   If a Dispute arises between the Parties, the place of arbitration shall be
Tokyo, Japan, if demand for arbitration is made by Radius, and Cambridge, MA,
U.S.A, if demand for arbitration is made by Eisai.

 

(b)   The arbitration shall be conducted by a panel of three arbitrators under
the Rules of Arbitration of the International Chamber of Commerce.  Each Party
shall appoint one arbitrator and the other one arbitrator shall be appointed by
the arbitrators appointed by the Parties.

 

(c)   The language to be used in the arbitration shall be English.

 

(d)   The arbitration award shall be rendered in writing and shall state the
reasons for the award, and shall be final and binding upon the Parties.

 

(e)          Judgment on any award shall be entered by any court of competent
jurisdiction, or application may be made to such a court for judicial acceptance
of the award and any appropriate order including enforcement.

 

(f)    Each Party shall bear its own expenses and attorney’s fees in connection

 

--------------------------------------------------------------------------------

* Confidential Treatment Requested by the Registrant.  Redacted Portion Filed
Separately with the Commission.

 

38

--------------------------------------------------------------------------------


 

with the arbitration and the fees and expenses payable with respect to the
arbitration shall be borne by the Party losing the case.

 

(g)   The arbitrators shall apply the substantive laws of New York when
construing this Agreement and attempting to resolve any dispute, without regard
for any choice or conflict of laws rule or principle that would result in the
application of the substantive law of any other jurisdiction. Except as
otherwise required by applicable law, the Parties and the arbitrators shall
maintain as confidential all information or documents obtained during the
arbitration process, including the resolution of the dispute.

 

(h)   The arbitrators shall not have the authority to award exemplary or
punitive damages, and the Parties expressly waive any claimed right to such
damages.

 

ARTICLE 15

 

SEPARABILITY

 

15.1         In the event any portion of this Agreement shall be held illegal,
void or ineffective, the remaining portions hereof shall remain in full force
and effect.

 

15.2         If any terms or provisions of this Agreement are in conflict with
any applicable statute or rule of law, then such terms or provisions shall be
deemed inoperative to the extent that they may conflict therewith and the
Parties shall consult with one another in order to reach a new agreement that
conforms with the applicable statute or rule of law in the relevant
jurisdiction.  In case the Parties fail to reach such separate agreement, either
Party shall have the right to terminate the obligations and rights under this
Agreement in such jurisdiction.

 

ARTICLE 16

 

ENTIRE AGREEMENT

 

16.1         This Agreement, entered into as of the Effective Date, constitutes
the entire agreement between the Parties relating to the subject matter hereof
and supersedes all previous or contemporaneous understandings and agreements
whether written or oral, except the Materials Transfer Agreement dated October
17, 2005 between the Parties.  No terms or provisions of this Agreement shall be
varied or modified by any prior subsequent statement, conduct or act of either
of the Parties, except that the Parties may amend this

 

39

--------------------------------------------------------------------------------


 

Agreement by written instruments specifically referred to and executed in the
same manner as this Agreement.

 

ARTICLE 17

 

NOTICE

 

17.1         Any notice required to be given or made under this Agreement by one
of the Parties to the other shall be in writing, by personal delivery,
registered mail, overnight courier, facsimile or air mail to the following
addresses of the Parties:

 

To Eisai:

Eisai Co., Ltd.

6-10 Koishikawa, 4-chome, Bunkyo-ku, Tokyo 112-8088, Japan

Attention:

 

To Radius:

Radius Health, Inc.

300 Technology Square, 5th Floor, Cambridge, MA 02139, U.S.A.

Attention:

 

17.2         Any notice required to be given concerning this Agreement shall be
effective upon receipt by the Party to whom it is addressed.

 

ARTICLE 18

 

ASSIGNMENT

 

18.1         Neither this Agreement nor any interest hereunder shall be
assignable by either Party without the written consent of the other Party, not
to be unreasonably withheld.  It is understood and agreed that any change of
control transaction shall be governed by Article 7.6 and not this Article 18.1.

 

ARTICLE 19

 

RECORDATION

 

19.1         Both Parties shall have the right, at any time, to record,
register, or otherwise notify this Agreement in appropriate governmental or
regulatory offices anywhere in the Territory, and each Party shall provide
reasonable assistance to the other Party in effecting recording, registering or
notifying.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 20

 

EXECUTION IN COUNTERPARTS

 

20.1         This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the Parties, through their authorized representatives, have
executed this Agreement as of the Effective Date.

 

Eisai Co., Ltd.

 

By:

/s/ Hideki Hayashi

 

Title:

Hideki Hayashi

 

 

Vice President
Corporate Business Development

 

 

 

Radius Health, Inc.

 

By:

/s/ Bart Henderson

 

Title:

Chief Business Officer
Senior Vice President

 

 

Appendices

Appendix A          Eisai Patents

Appendix B           Asian Countries

Appendix C           Development Plan

 

41

--------------------------------------------------------------------------------


 

Appendix A

 

EISAI PATENTS (NON EXHAUSTIVE)

 

COUNTRY/REGION

 

APPLIC. NO.

 

APPLIC. DATE

 

PUBLIC. NO.

 

 

 

 

 

 

 

Australia

 

2003292625

 

12/25/2003

 

AU2003292625 A1

 

 

 

 

 

 

 

Canada

 

2512000

 

12/25/2003

 

CA2512000 A1

 

 

 

 

 

 

 

Europe

 

03782904.1

 

12/25/2003

 

EP1577288 A1

 

 

 

 

 

 

 

India

 

2829/DELNP/2005

 

12/25/2003

 

 

 

 

 

 

 

 

 

Japan

 

2004-562947

 

12/25/2003

 

 

 

 

 

 

 

 

 

U.S.A.

 

11/158245

 

12/25/2003

 

 

 

 

 

 

 

 

 

PCT

 

PCT/JP03/016808

 

12/25/2003

 

WO2004058682 A1

 

42

--------------------------------------------------------------------------------


 

Appendix B

 

India

Korea

China

Taiwan

Hong Kong

Vietnam

Myanamar

Cambodia

Laos

Sri Lanka

Philippines

Malaysia

Singapore

Indonesia

Australia

 

43

--------------------------------------------------------------------------------